



 
Aspire, Inc.
 
4695 MacArthur Court, 11th Floor
Newport Beach, CA 92602
U.S.A.
 
Executive Offices
CONFIDENTIAL
 
May 15, 2007
 
Mr. Daisuke David Nakajima
9008 Gleneagle Drive
Blaine, WA 98230
U.S.A.
(360) 393-4356
 
6-2-5 Kita Shinagawa Unit 302 Tokyo, Japan 141-0001
+81-3-3445-1507
 
Dear David:
 
I am pleased to confirm the following offer for you to join Aspire, Inc. or its
successors (the "Company"), as President and Chief Marketing Officer. Your
employment with the Company will also include a position as President and
Representative Director of the Company's [wholly-owned subsidiary] Aspire Japan,
K.K. I am confident of your ability to contribute significantly to the success
of the Company. The following is a summary of the material terms of your
employment:
 


JOB TITLES:
President and Chief Marketing Officer, Aspire, Inc.
President and Representative Director, Aspire Japan, K.K.
   
REPORTING:
Ken Osako
 
Chief Executive Officer and Founder, Aspire, Inc.
   
EFFECTIVE DATE:
June 1, 2007, unless the parties mutually agree in writing to a later start
date.
   
LOCATIONS:
West Coast, U.S.A. and Tokyo, Japan
   
TERM:
Your employment will begin on the Effective Date and continue for a period of
two years (the "Initial Employment Term"). After the Initial Employment Term,
your employment will automatically continue for successive 12 months terms,
unless either party indicates their desire not to renew within 12 months prior
to the end of the then current term (each a 'Renewal Term," and together with
the Initial Employment Term, the "Employment Term").
   
BASE
COMPENSATION:
Your Base Compensation will be $13,461.64 bi-weekly (26 weeks per annum),
equivalent to $350,000.00 on an annualized basis. Initially 
   


--------------------------------------------------------------------------------






 
your Base Compensation will be paid in accordance with our domestic (state to be
determined) payroll cycle. Within 30 days after the Effective Date, a payroll
processing service will be selected (e.g. ADP Small Business Services) that fits
the needs of both you and the Company.
     
Following the first 12 months of your employment with the Company (June 1,
2008), the Base Compensation will increase to $15,384.62, equivalent to
$400,000.00 on an annualized basis.
     
After the Initial Employment Term, your Base Compensation will be increased at
an amount agreed upon by you and the Company.
   
INCENTIVE PLAN:
You will be eligible for an incentive plan that is based on Company sales and
earnings before interest and taxes (EBIT).
     
The target incentive for your position is 33% of the then-current Base
Compensation ($115,500.00 for year one increasing to $132,000.00 for year two).
The threshold level of payment is 25% of target for threshold performance.
Details of the Incentive Plan will be provided by Company prior to the Effective
Date.
     
For fiscal 2007, you will receive a guaranteed incentive payment of 33% of your
target incentive ($38,115.00). This guaranteed incentive payment will be paid to
you on or before the Effective Date and will be direct deposited into an account
specified by you. If the total of actual monthly sales awards and actual annual
EBIT award is greater than $38,115.00 (gross), the Company will make up the
difference with a special payment that will be made on or about December 31,
2007.
     
As an additional incentive, you may receive an additional award for exemplary
performance and outstanding contributions to the Company's success. Any such
award will be made at the discretion of the Chief Executive Officer.
   
RESTRICTED STOCK AND STOCK OPTIONS:
Within 30 days following the date this letter, the parties will enter into a
restricted stock grant agreement whereby you will receive common stock in the
Company. The number of shares issued to you will be commensurate with the
percentage of ownership that would be granted to an executive in a comparable
position at a comparable company, provided that such amount shall not be less
than 5% of the issued stock in the Company. The restricted stock grant agreement
will provide that the shares will vest over two years with 50% of shares vesting
on the first anniversary after the Effective Date and the remaining 50% vesting
pro rata monthly during the remaining year.
   
BENEFITS:
The Company will provide and pay for all costs associated with full medical and
dental benefits for you and your eligible dependents during the Employment Term.
To the extent possible, you will be enrolled in a U.S.-based policy/plan that is
reasonably acceptable to you and the Company. In the event you are not eligible
for enrollment in a U.S.-based plan, the Company will enroll you in an
international health care plan or supplemental plan with coverage comparable to
the U.S.-based plan. In the event that you are terminated without cause, the
Company will continue to pay for the aforementioned policy/plan for an
additional 12 months from the date of termination.

 
 

--------------------------------------------------------------------------------


 



     
In addition to medical and dental coverage, the Company will obtain a term life
insurance policy for you with a death benefit of $2,500,000.00, with proceeds
payable to your designated beneficiary. The Company will also obtain disability
insurance providing $25,000 in monthly benefits commencing six months after a
disability which prevents you from performing the ordinary and necessary
functions and duties of your employment. At your option, the Company will pay
the cash equivalent of the premium for such life insurance and disability
insurance policies to you to be used to pay such premiums.
     
Within 30 days following the date this letter, the parties will enter into a
restricted stock grant agreement whereby you will receive common stock in the
Company. The number of shares issued to you will be commensurate with the
percentage of ownership that would be granted to an executive in a comparable
position at a comparable company, provided that such amount shall not be less
than 5% of the issued stock in the Company. The restricted stock grant agreement
will provide that the shares will vest over two years with 50% of shares vesting
on the first anniversary after the Effective Date and the remaining 50% vesting
pro rata monthly during the remaining year.
     
The Company will provide an annualized automobile allowance of $18,000.00 (net
of taxes). The aforementioned amount is to cover the general cost of the
automobile, lease inception or down payment and other "miscellaneous" costs,
such as insurance and maintenance. The Company will consult with you to
determine the distribution of the $18,000.00, whether it will be a one time
payment (on or around June 1, 2007) or distributed on a bi-weekly basis (26
payments of $692.31 (net of taxes)), as well as whether the automobile should be
leased or purchased. The Company will also provide you with a gas card to be
used exclusively for company-related transportation.
     
In the event that you spend more than 180 days in the U.S. during a fiscal year,
the Company will provide you with two round-trip business class tickets to any
location you determine within Asia-Pacific. This benefit is to allow you to
visit your dependents - home leaves - that are based in Asia-Pacific. The total
cost to the Company for such tickets will not exceed $12,000.00 each year during
the Employment Term.
     
The Company will also provide up to 6 round-trip business class tickets to the
West Coast of the U.S. for your dependents. The total cost to the Company for
such tickets will not exceed $36,000.00. each year during the Employment Term.
     
You will be granted 25 personal days annually. These days are intended to cover
your personal, vacation and travel days during home leaves. Any personal days
that are not exercised within a given year of employment will be rolled over to
the following year.
   
REIMBURSEMENT
OF EXPENSES:
The Company shall promptly reimburse you for all reasonable out-of-pocket
business expenses incurred in connection with your employment. You will receive
a one-time payment of $7,500.00 (gross) to off set out-of-pocket and
miscellaneous expenses associated with your transition to a new employer (i.e.
incremental medical premiums). This allowance is payable as soon as
administratively possible following the Effective Date, but no later than August
1, 2007.
     
The Company will pay for or reimburse you for the moving expense associated with
transporting personal and household items from your residence in the U.S. to a
location in Japan.
    HOUSING
ALLOWANCE:
 You will be entitled to receive a monthly housing allowance of $10,000.00
($120,000.00 annualized), net of taxes and withholdings. The allowance will be
exclusive of utilities and parking and will be paid in accordance with the
Company's normal payroll practices. In addition, the Company will reimburse all
fees (i.e. broker fees), expenses and deposits associated with your housing.


 

--------------------------------------------------------------------------------




COST OF LIVING
ADJUSTMENT:
At the end of each 12 month period during the Employment Term, the Company will
increase (but not decrease) the Base Compensation to account for the increased
cost of living in Tokyo, Japan as compared to Blaine, WA. The amount of such
increase shall be determined by an international accounting firm [Runzheimerl in
consultation with you and shall include a lump-sum payment to account for the
prior 12-month period.
 
TAX
EQUALIZATION:
If you spend more than 180 days in Japan (host country) - or the determined
minimum amount of days within a year considered by the Japanese tax authorities
for resident status - the Company will provide you with full tax equalization
benefits. The amount of the tax equalization benefits shall be determined by
Okamoto and Company (http://www.okamoto-co.co.jp/toppage.html) and/or by James
L. Shook, CPA (http://www.jameslshookcpa.com/). Tax equalization benefits are
defined as making you "whole" relative to the taxes you would have paid were all
of your income classified as U.S. income. Any additional taxes required to be
paid beyond that amount will be paid for by the Company and such payments will
be "grossed up" at the appropriate marginal rate and not at the nonresident
rate.
    n     The Company will pay for all relevant other taxes that you would not
have incurred as a U.S. resident working in (state to be determined) and paying
appropriate taxes.
 
 
  n    The Company will pay a pro-rata portion of the current year's Local
Inhabitant's Tax (LIT) in the event you leave the Company for any reason,
including a management change, general dismissal, Company ceases operations,
Company exiting the market, and so on.      n    The Company will pay the cost
for preparation of your personal tax returns, to include such items as home
country (U.S.A. Federal and State) and host country (Japan) returns by Okamoto &
Company and/or by James L. Shook, CPA, the tax consultants designated jointly by
you and the Company.     
REPATRIATION:
In the event that you are spending the majority of the year in the host country
(180 plus days in Japan) and you are terminated without cause (i.e. management
change, general dismissal, Company ceases operations, Company exiting the
market, and so on) the Company will provide an additional lump sum payment to
you in the amount of $50,000.00, which amount shall be in addition to any other
amounts due hereunder. The lump sum Repatriation amount will be paid immediately
upon separation with the Company. This payment is intended to cover the costs of
two (2) one-way business class tickets, plus shipping costs associated with
returning household goods to the home country (U.S.).
   
DOCUMENT
PREPARATION:
The Company will assist in preparation of passports, visas and work permit
applications. The Company will reimburse you for any cost you incur in
connection with obtaining passports, visas, work permits and other required
documents.
   
EMPLOYMENT
AGREEMENT:
Within 30 days following execution of this letter agreement, the Company will
prepare an Employment Agreement memorializing the terms of employment contained
in this letter agreement, along with other customary terms and conditions.
   


 

--------------------------------------------------------------------------------


 
SEVERANCE:
In the event you are terminated without cause by the Company during the
Employment Term, the Company will (i) pay you, in a lump sum in cash within 30
days after the date of termination, if not theretofore paid, your Base
Compensation through the end of the Employment Term, (ii) pay any portion of
your incentive compensation payable under the terms of the plan for the
remainder of the Employment Term, (iii) pay or reimburse, promptly upon
submission of supporting documentation, any costs and expenses paid or incurred
by you through the date of termination. In addition, upon termination by the
Company without cause all stock options granted to you shall immediately vest.
   
EMPLOYMENT ELIGIBILITY
AND VERIFICATION:
Under the Immigration and Control and Reform Act of 1986, federal law requires
employers to verify employment eligibility. You will be asked to complete the
Immigration and Naturalization Department's Form 1-9, Employment Eligibility
Verification, and provide for inspection one of the following documents:
   
n Passport
n Certificate of U.S. Citizenship
n Certificate of Naturalization
n Alien Registration Card with Photograph or
n Unexpired Foreign Passport with Attached Work Authorization
   

 
In the event that the Company abandons its plan to proceed with its proposed
business prior to the Effective Date, the Company will pay you compensation of
$13,461.54 bi-weekly for six (6) months, equivalent to $175,000.00 on an
annualized basis, in exchange for your contribution to the Company.
 
It is understood that, upon your acceptance, this letter sets forth a binding
commitment, enforceable by the parties in accordance with its terms. All terms
outlined in this letter agreement shall remain in effect for the time period
specified, or until termination of your employment with the Company, whichever
should occur first. All amounts referred to in this letter agreement shall be in
U.S. dollars.
 
This letter agreement sets forth the entire agreement between you and the
Company and supersedes all prior agreements and understandings between you and
the Company. No provision of this letter agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by you and the Company. The terms of this letter agreement shall be
interpreted, enforced and governed by the laws of the State of Oregon, without
regard to its choice of law or conflict of law principles. Any dispute arising
in connection with this letter agreement shall be brought exclusively in the
state or federal courts situated in Multnomah County, Oregon. The invalidity or
unenforceability of any provision or provisions of this letter agreement shall
not affect the validity or enforceability of any other provision hereof, which
shall remain in full force and effect, and this letter agreement shall be
interpreted as if the unenforceable provision had not been included in it. This
letter agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
The headings of this letter agreement are for convenience only and shall not
effect the interpretation of this letter agreement. The parties further certify
that they fully understand the terms of this letter agreement and have entered
into it knowingly and voluntarily.



 

--------------------------------------------------------------------------------


 
David, I am confident in your ability to make positive contributions in this new
position and venture. Please accept my best wishes for every success. If you
have any questions regarding this offer, please do not hesitate to contact me.
 
            Sincerely,
            /s/  Ken Osako
            Ken Osako
            Chief Executive Officer and Founder
            Aspire, Inc.
 
ACKNOWLEDGEMENT AND ACCEPTANCE
 
This will acknowledge that I, Daisuke DavidNakajima, have read, understood and
accept the terms and conditions of the employment offer on the seeding pages.
 
 
 
                                                /s/  Daisuke David Nakajima
                                                Daisuke David Nakajima
 
                                                       May 22, 2007
                                                     Date of Signature
 
 
 
 
 
 